Title: To George Washington from Colonel Arendt, 7 August 1777
From: Arendt, Henry Leonard Philip
To: Washington, George



Philadelphia. 7 Augt 1777. At David Schaeffer Second Street.
Mon Seigneur

Relying upon your words bidding me to have an intire Confidence in you, I entreat Your Excellency to give this Letter a favorable Reception.
I have just discover’d since my absence that there is a great deal of Discontent in my Regiment, and altho’ I am perfectly convinced, that no one can complain either of my conduct towards him or on any other account, I believe however that the Discipline which I have thought necessary to establish in the Regiment added to my being a Stranger and having the command against their will, have inspired them with unfavorable Sentiments respecting me. I know very well that in doing my Duty I shall always be protected by Your Excellency, but at the same time I am sensible that it is a great Unhappiness to live with People by whom one is not loved—and that it might easily bring about disagreeable Consequences. I beseech Your Excellency therefore to employ me in whatever place you please, as there are always a great many in an Army, and not to remand me to the Regiment, I will always fulfill my Duty with the greatest Punctuality, and I hope to be soon in condition to return to it, I likewise entreat you to be so kind as not to disclose any thing which I have said respecting the Discontents in my Regiment.
Your Excellency will not attribute it to Vanity if I offer an Idea in this place, as I think it in my power to render greater Services. The Army hitherto has had no Inspector General of Infantry, it seems to me however that this Office would be very necessary to introduce under your Auspices, Principles of regular Discipline, uniform and essential Manœuvres, and for many other purposes.
Your Excellency is the best Judge of the Utility of this Post, which is already establish’d in the Cavalry, and to which the Infantry has a better Title. I flatter myself that I have acquired some Share of the Knowledge which relates to this Post, if your Excellency thinks me qualified for it, I entreat that I may have it through your generous Protection.
I wait for your Orders with the utmost Impatience and I am with the greatest Respect Your Excellencys most humble and most obedt Servant

Baron de Arendt Colonel of the German Regt

